  Case 20-50120      Doc 2     Filed 02/18/20    Entered 02/18/20 17:37:01            Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 16199-MN-CC-034040255


                                                              16199-MN-CC-034040255




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 3, 2020, at 4:41 o'clock PM EST, Lucas James
Bemboom received from CC Advising, Inc. , an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the District of Minnesota, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 3, 2020                        By:      /s/Brandy Mateos


                                                Name: Brandy Mateos


                                                Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
